In discussing our holding that his application for continuance showed no diligence, appellant insists that one should not be required to apply for process until he had found out the address and exact location of the desired witness, and that the only question which should be held decisive is whether he used diligence in trying to locate the witness so as that he might give his exact address. Manifestly to sustain such contention would put a greater burden upon the accused and would deprive him of much assistance that might be rendered by the officers in searching for witnesses. However, we do not think an academic discussion of this question necessary, but deem our statement of the length of time that appellant allowed before he asked for process sufficient to demonstrate the entire lack of diligence in the case before us.
Debating the correctness of our opinion that by reason of a Federal conviction for a violation of the anti-narcotic law, jeopardy could not arise in favor of one charged with possessing intoxicating liquor for purposes of sale, appellant argues the law of carving and sites Melton v. State, 158 S.W. Rep., 550, and insists that it discusses *Page 234 
a parallel case in holding that one charged with rape might plead jeopardy based on an acquittal or conviction of a charge of bigamy. We are not impressed with the soundness of the opinion cited. Bigamy may be committed without carnal relation and is a crime of wholly different elements from rape, and from its very nature does not seem to us to be possible of being part of the same act or contemporaneous. The case of Hughes v. Commonwealth, 131 Ky. 502, also cited, states nothing different from the announcement of any decisions of our own court. We think the matter correctly decided in the original opinion.
Appellant presents in connection with his application for certiorari, or in lieu thereof, certified copies of certain docket orders made in the courts below, one appearing to have been made by the judge of the 60th district and one by the judge of the 58th district. If we comprehend these at all they show that this case was originally in the 58th district, where it was finally tried.
Not being in accord with any of the contentions, the motion is overruled.
Overruled.